             IN THE UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF ARKANSAS
                       EASTERN DIVISION

GABRIEL GONZALEZ
Reg. #30515-112                                             PETITIONER

v.                        No. 2:18-cv-175-DPM

GENE BEASLEY, Warden                                       RESPONDENT

                              JUDGMENT
     Gonzalez's petition is dismissed without prejudice.




                                  D .P. Marshall Jr.
                                  United States District Judge
